Order entered July 16, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01575-CV

                              WILLIAM T. DICKSON, Appellant

                                                  V.

  BNSF RAILWAY COMPANY AND FELLERS SNIDER BLANKENSHIP BAILEY &
                      TIPPENS, P.C., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC 12-02048

                                             ORDER
       We GRANT appellant’s motion to extend time to file reply brief to appellee Fellers

Snider Blankenship Bailey & Tippens, P.C.’s brief and ORDER the brief tendered to the Clerk

of the Court July 14, 2015 filed as of the date of this order.


                                                        /s/      ELIZABETH LANG-MIERS
                                                                 JUSTICE